30 F.3d 129
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mark Richard GARLAND, Plaintiff Appellant,v.UNITED STATES of America;  United States Department of theArmy, Defendants Appellees.
No. 94-1153.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1994.Decided Aug. 3, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, Chief District Judge.  (CA-93-533-R).
Mark Richard Garland, Appellant Pro Se.
John Francis Corcoran, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his Federal Tort Claims Act action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Garland v. United States, No. CA-93-533-R (W.D.Va. Nov. 18, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.